Citation Nr: 9919212	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  98-08 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military during 
World War II, from November 1945 to November 1946.

In July 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania, denied the 
veteran's claim for service connection for hearing loss.  He 
appealed the RO's decision to the Board of Veterans' Appeals 
(Board).


FINDING OF FACT

There is absolutely no competent evidence of record 
suggesting the veteran ever has had a hearing loss.


CONCLUSION OF LAW

The claim for service connection for hearing loss is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran alleges that he has a hearing loss as a result of 
his service in the military during World War II.

Service connection may be granted for disability due to an 
injury or a disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  Impaired hearing is considered by the VA 
to be a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 
decibels or greater; the thresholds for at least three of 
these frequencies are 26 or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1998).

A threshold preliminary determination, however, that must be 
made in a case involving a claim for service connection is 
whether the claim is "well grounded."  A claim is "well 
grounded" if it is "plausible, meritorious on its own or 
capable of substantiation."  38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  The initial burden 
of showing that a claim is well grounded-if judged by a fair 
and impartial individual-resides with the veteran; if it is 
determined that he has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim is well 
grounded, then his appeal must be denied, and VA does not 
have a "duty to assist" him in developing the evidence 
pertinent to his claim.  See Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Murphy, 1 Vet. App. at 80-81.

In order for a claim for service connection to be well 
grounded, there must be competent evidence (lay or medical, 
as appropriate) of (1) current disability; (2) an in-service 
injury or disease; and (3) a nexus between the current 
disability and the in-service injury or disease.  Epps v. 
Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that a veteran had a chronic condition in service and that he 
still has such a condition.  See also 38 C.F.R. § 3.303(d).  
Such evidence, however, must be medical unless it relates to 
a condition as to which, under the court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service, provided that continuity of symptoma-tology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).


The veteran has not presented any competent evidence 
whatsoever suggesting that he currently has-or ever has 
had-a hearing loss in either ear.  His service medical 
records (SMRs) do not indicate or otherwise suggest that he 
had problems with his hearing at any time while on active 
duty, including during his separation examination in November 
1946, when his hearing was completely within normal limits 
(15/15, bilaterally).  In his application for service 
connection for hearing loss (on VA Form 21-526), which the RO 
received in January 1997, he alleged that he received 
treatment from a private doctor or audiologist (Dr. Eastman) 
in February 1947 for problems with his hearing, but Dr. 
Eastman did not respond to the RO's February 1997 letter 
requesting copies of his treatment records to confirm that it 
occurred.  The veteran also did not respond to letters the RO 
sent him in February and May 1997 requesting this evidence.  
It further deserves mentioning that the veteran did not 
allege that he had a hearing loss in either ear when he 
earlier filed a claim for VA compensation or pension benefits 
in January 1947, which was right around the time he now says 
he received treatment for his hearing from Dr. Eastman; the 
veteran's claim, instead, pertained to other unrelated 
conditions (namely, a pilonidal cyst and scabies).  Had he, 
in fact, had a problem with his hearing at that time related 
to his contemporaneous service in the military during World 
War II, then it seems only reasonable that he would have 
mentioned it in his application for VA compensation or 
pension benefits.  But he clearly did not.

The more recently dated VA records on file also do not 
contain any competent evidence of a hearing loss in either 
ear.  The records primarily concern treatment the veteran 
received on various occasions during 1995 and 1996 for 
unrelated conditions, and the veteran had not alleged that he 
has ever had his hearing evaluated by VA.  Therefore, 
inasmuch as there is absolutely no competent evidence 
indicating that he currently has a hearing loss-or that he 
ever has-his claim is not plausible and must be denied as 
not well grounded.  In the absence of competent evidence of 
the claimed disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

While the veteran may well believe that he has a hearing loss 
and that it is related to his service in the military, he 
does not have the necessary medical training or expertise to 
diagnose a disability or to provide a competent opinion 
linking it to his service in the military.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Hence, his 
assertions, alone, without corroborating medical evidence, 
cannot establish the claim as well grounded.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim is well 
grounded, VA is under no "duty to assist" him in developing 
the evidence pertinent to his claim.  See Epps, 126 F.3d at 
1468.  Moreover, the Board is aware of no circumstances in 
this case that would put VA on notice that any additional 
relevant evidence may exist that, if obtained, would make his 
claim well grounded.  See McKnight v. Gober, 131 F.2d 1483, 
1485 (Fed. Cir. 1997).

The RO denied the veteran's claim on the same premise as the 
Board-as not well grounded.  The RO also notified him in the 
September 1997 Statement of the Case (SOC) of the 
requirements to submit a well-grounded claim.  Clearly then, 
he is not prejudiced by the Board's decision to deny his 
claim on the same basis.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-93 (1994).  Also, the Board views its (and the 
RO's) discussion as sufficient to inform him of the type of 
evidence that is necessary to make his claim well grounded 
and warrant full consideration on the merits.  See Robinette 
v. Brown, 8 Vet. App. 69, 77-78 (1995).  Hence, the VA has 
met its duty to inform him of the evidence necessary to 
support his claim.  See 38 U.S.C.A. § 5103(a).



ORDER

As evidence of a well-grounded claim has not been submitted, 
the claim for service connection for hearing loss is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

